  Case 16-01557            Doc 73    Filed 11/14/18 Entered 11/14/18 13:55:53        Desc Main
                                      Document     Page 1 of 10
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 16-01557
                                                  §
  MARY A WALKER                                   §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $23,500.00              Assets Exempt:        $17,805.51
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $27,490.65          Without Payment:      $32,201.70

Total Expenses of
Administration:                   $14,780.23


        3)      Total gross receipts of $42,270.88 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $42,270.88 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 16-01557            Doc 73    Filed 11/14/18 Entered 11/14/18 13:55:53            Desc Main
                                      Document     Page 2 of 10

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                   $198,759.00      $19,865.12         $19,865.12        $19,865.12
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA     $14,780.23         $14,780.23        $14,780.23
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $38,123.54      $30,501.69         $30,501.69          $7,625.53

    Total Disbursements              $236,882.54      $65,147.04         $65,147.04        $42,270.88

        4). This case was originally filed under chapter 7 on 01/19/2016. The case was pending
  for 34 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/05/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 16-01557            Doc 73        Filed 11/14/18 Entered 11/14/18 13:55:53                      Desc Main
                                          Document     Page 3 of 10
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                          AMOUNT
                                                                         TRAN. CODE                       RECEIVED
2114 176th Place Lansing IL 60438-0000 Cook County                        1110-000                         $35,270.88
Condominium or cooperative
Settlement with American Advisors Group (reverse mortgage                 1249-000                          $7,000.00
company)
TOTAL GROSS RECEIPTS                                                                                       $42,270.88

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM               CLAIMS             CLAIMS   CLAIMS                CLAIMS
NUMBER                             TRAN. CODE          SCHEDULED           ASSERTED ALLOWED                   PAID
              Courtyards of          4110-000                    $0.00             $0.00          $0.00           $0.00
              Lansing
              Delinquent HOA         4120-000                    $0.00         $560.00          $560.00      $560.00
              lien - HUD-1,
              Line 105
              Ditech Financial       4110-000             $182,112.00              $0.00          $0.00           $0.00
              Llc
              Finance                4110-000              $16,647.00              $0.00          $0.00           $0.00
              Pay off                4700-000                    $0.00      $16,782.54       $16,782.54    $16,782.54
              delinquent real
              estate taxes -
              HUD-1, Line 104
              Payoff of current      4700-000                    $0.00       $2,522.58        $2,522.58     $2,522.58
              taxes - HUD-1,
              Line 106
              Revenue                4110-000                    $0.00             $0.00          $0.00           $0.00
TOTAL SECURED CLAIMS                                      $198,759.00       $19,865.12       $19,865.12    $19,865.12


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                    CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                  ALLOWED                 PAID
David P. Leibowitz,           2100-000                        NA      $4,977.09            $4,977.09        $4,977.09
Trustee
David P. Leibowitz,           2200-000                        NA          $67.78             $67.78           $67.78
Trustee
Closing costs - HUD-          2500-000                        NA      $5,707.35            $5,707.35        $5,707.35
1, Line 103

UST Form 101-7-TDR (10/1/2010)
  Case 16-01557            Doc 73        Filed 11/14/18 Entered 11/14/18 13:55:53                 Desc Main
                                          Document     Page 4 of 10

Green Bank                    2600-000                   NA         $123.48            $123.48          $123.48
Lakelaw, Attorney for         3110-000                   NA     $3,460.00             $3,460.00        $3,460.00
Trustee
Lakelaw, Attorney for         3120-000                   NA         $444.53            $444.53          $444.53
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                          NA    $14,780.23           $14,780.23        $14,780.23
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM            CLAIMS          CLAIMS   CLAIMS                 CLAIMS
NUMBER                             TRAN. CODE       SCHEDULED        ASSERTED ALLOWED                    PAID
     1        Capital One Bank       7100-900           $2,934.00       $3,005.60        $3,005.60      $759.88
              (USA), N.A.
     2        Capital One Bank       7100-900           $2,156.00       $2,228.83        $2,228.83      $563.50
              (USA), N.A.
     3        Capital One Bank       7100-900           $2,802.00       $2,930.79        $2,930.79      $740.97
              (USA), N.A.
     4        Springcastle           7100-000          $17,398.00      $18,338.66       $18,338.66     $4,636.41
              Credit Funding
              Trust
     5        Department Store       7100-900           $2,408.00       $2,547.26        $2,547.26      $644.00
              National Bank
     6        Comenity Capital       7100-900           $1,100.00       $1,110.55        $1,110.55      $280.77
              Bank/Paypal
              Credit
     7        Ingalls Hospital       7200-000               $0.00        $340.00           $340.00         $0.00
              Amazon                 7100-000            $640.00              $0.00          $0.00         $0.00
              Bank Of America        7100-000           $1,450.00             $0.00          $0.00         $0.00
              Barclays Bank          7100-000           $2,015.00             $0.00          $0.00         $0.00
              Delaware
              Card Services          7100-000           $2,015.54             $0.00          $0.00         $0.00
              Citibank               7100-000            $448.00              $0.00          $0.00         $0.00
              HFC/Beneficial         7100-000               $0.00             $0.00          $0.00         $0.00
              Mtg Services
              IC Systems, Inc        7100-000            $147.00              $0.00          $0.00         $0.00
              Medical Recovery       7100-000            $264.00              $0.00          $0.00         $0.00
              Northwest              7100-000            $100.00              $0.00          $0.00         $0.00
              Collectors
              Syncb/lord & Tay       7100-000               $0.00             $0.00          $0.00         $0.00
              Synchrony              7100-000            $430.00              $0.00          $0.00         $0.00

UST Form 101-7-TDR (10/1/2010)
  Case 16-01557            Doc 73   Filed 11/14/18 Entered 11/14/18 13:55:53       Desc Main
                                     Document     Page 5 of 10

              Bank/Amazon
              Synchrony             7100-000       $1,276.00        $0.00        $0.00      $0.00
              Bank/Sams
              Synchrony             7100-000        $270.00         $0.00        $0.00      $0.00
              Bank/Walmart
              University of         7100-000        $270.00         $0.00        $0.00      $0.00
              Chicago
TOTAL GENERAL UNSECURED CLAIMS                    $38,123.54   $30,501.69   $30,501.69   $7,625.53




UST Form 101-7-TDR (10/1/2010)
                                            Case 16-01557                Doc 73   Filed 11/14/18
                                                                                             FORM 1Entered 11/14/18 13:55:53                                    Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                    RECORD  10 REPORT                                                            Page No:    1              Exhibit 8
                                                                                                     ASSET CASES

Case No.:                     16-01557                                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                    WALKER, MARY A                                                                                                           Date Filed (f) or Converted (c):            01/19/2016 (f)
For the Period Ending:        11/5/2018                                                                                                                §341(a) Meeting Date:                       02/18/2016
                                                                                                                                                       Claims Bar Date:                            09/28/2016

                                   1                                            2                            3                                 4                        5                                         6

                          Asset Description                                  Petition/                Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                  Unscheduled               (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                               Value                         Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

 Ref. #
1       2114 176th Place Lansing IL 60438-0000 Cook                            $107,372.00                             $92,372.00                                      $35,270.88                                             FA
        County Condominium or cooperative
 Asset Notes:    Trustee received proceeds from reverse mortgage, pursuant to order entered on 08/11/2016 (dkt #31).
2      2015 Lincoln MKZ 6600 mileage LEASED                                     $23,500.00                                    $0.00                                          $0.00                                            FA
       VEHICLE
Asset Notes:    Leased vehicle, no value for estate
3        Misc used household goods and furnishings,                                  $800.00                                  $0.00                                          $0.00                                            FA
         including: Sofa, Loveseat, Coffee Table, End
         Tables, Dining Table/Chairs, Refrigerator,
         Freezer, Stove, Microwave, Dishwasher,
         Washer/Dryer, Pots/Pans, Dishes/Flatware,
         Vacuum, Coffee Maker, Bedroom Sets, Lamps
4        2 Televisions, DVD Player, Computer, Printer                                $200.00                                  $0.00                                          $0.00                                            FA
5        Books & Family Pictures                                                      $50.00                                  $0.00                                          $0.00                                            FA
6        20 Movie DVD's                                                               $20.00                                  $0.00                                          $0.00                                            FA
7        Golf Clubs                                                                   $50.00                                  $0.00                                          $0.00                                            FA
8        Necessary Wearing Apparel                                                   $400.00                                  $0.00                                          $0.00                                            FA
9        3 Rings, 2 Watches, 3 Earrings, and Costume                                 $100.00                                  $0.00                                          $0.00                                            FA
         Jewelry
10       Cash on Hand                                                                 $30.00                                  $0.00                                          $0.00                                            FA
11       Checking CITI Checking Account                                               $35.05                                  $0.00                                          $0.00                                            FA
12       Savings CITI Savings                                                        $120.46                                  $0.00                                          $0.00                                            FA
13       Pension Franklin Blvd Hospital, recieves                                   Unknown                                   $0.00                                          $0.00                                            FA
         $133.98/month.
14       Retirement Illinois Municipal Retirement Fund                              Unknown                                   $0.00                                          $0.00                                            FA
15       Anticipated 2015 Federal Income Tax Refund                                 $1,000.00                                 $0.00                                          $0.00                                            FA
         Federal
16       Whole Life Insurance Policy with State Farm, no                               $0.00                                  $0.00                                          $0.00                                            FA
         cash surrender value
17       Settlement with American Advisors Group                 (u)                   $0.00                            $7,000.00                                       $7,000.00                                             FA
         (reverse mortgage company)
                                          Case 16-01557             Doc 73   Filed 11/14/18
                                                                                        FORM 1Entered 11/14/18 13:55:53                             Desc Main
                                                                               Document     Page
                                                                    INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                               RECORD  10 REPORT                                                     Page No:    2              Exhibit 8
                                                                                           ASSET CASES

Case No.:                  16-01557                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                 WALKER, MARY A                                                                                                  Date Filed (f) or Converted (c):            01/19/2016 (f)
For the Period Ending:     11/5/2018                                                                                                       §341(a) Meeting Date:                       02/18/2016
                                                                                                                                           Claims Bar Date:                            09/28/2016

                               1                                         2                          3                              4                        5                                         6

                       Asset Description                               Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                               Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                            Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                           Less Liens, Exemptions,
                                                                                              and Other Costs)


TOTALS (Excluding unknown value)                                                                                                                                                     Gross Value of Remaining Assets
                                                                         $133,677.51                        $99,372.00                                      $42,270.88                                       $0.00




    Major Activities affecting case closing:
     06/14/2018     2018 Reporting Period:
                    TFR submitted for UST review on June 7, 2018.


Initial Projected Date Of Final Report (TFR):       12/31/2017                     Current Projected Date Of Final Report (TFR):       06/30/2018               /s/ DAVID LEIBOWITZ
                                                                                                                                                                DAVID LEIBOWITZ
                                              Case 16-01557         Doc 73  Filed 11/14/18
                                                                                       FORMEntered
                                                                                               2       11/14/18 13:55:53                                   Desc MainPage No: 1                   Exhibit 9
                                                                              Document       Page 8 of 10
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-01557                                                                                                Trustee Name:                      David Leibowitz
 Case Name:                       WALKER, MARY A                                                                                          Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***8890                                                                                              Checking Acct #:                  ******5701
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:             1/19/2016                                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/5/2018                                                                                               Separate bond (if applicable):

       1                2                                3                                            4                                                         5                6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                                   Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                         Tran Code            $                $


04/05/2017                     FNC Title Services LLC                  Net Proceeds - Initial Disbursement on reverse mortgage                *               $9,698.41                                      $9,698.41
                      {1}                                              Gross Disbursement on Reverse Mortgage               $35,270.88     1110-000                                                          $9,698.41
                                                                       (See HUD-1 at dkt #52, Exh B, p. 10)
                                                                       Closing costs - HUD-1, Line 103                      $(5,707.35)    2500-000                                                          $9,698.41
                                                                       Pay off delinquent real estate taxes -             $(16,782.54)     4700-000                                                          $9,698.41
                                                                       HUD-1, Line 104
                                                                       Delinquent HOA lien - HUD-1, Line 105                 $(560.00)     4120-000                                                          $9,698.41
                                                                       Payoff of current taxes - HUD-1, Line                $(2,522.58)    4700-000                                                          $9,698.41
                                                                       106
04/28/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $12.11                $9,686.30
05/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $15.63                $9,670.67
06/30/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $16.10                $9,654.57
07/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $14.57                $9,640.00
08/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $15.55                $9,624.45
09/29/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $15.53                $9,608.92
10/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $15.00                $9,593.92
11/20/2017            (17)     American Advisors Group                 Settlement of adversary v American Advisors Group (dkt              1249-000           $7,000.00                                  $16,593.92
                                                                       #64)
11/30/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                    $18.99            $16,574.93
08/30/2018           3001      David P. Leibowitz                      Trustee Expenses                                                    2200-000                                    $67.78            $16,507.15
08/30/2018           3002      David P. Leibowitz                      Trustee Compensation                                                2100-000                                  $4,977.09           $11,530.06
08/30/2018           3003      Lakelaw                                 Claim #: ; Amount Claimed: $3,460.00; Distribution                  3110-000                                  $3,460.00               $8,070.06
                                                                       Dividend: 100.00%;
08/30/2018           3004      Lakelaw                                 Claim #: ; Amount Claimed: $444.53; Distribution                    3120-000                                   $444.53                $7,625.53
                                                                       Dividend: 100.00%;
08/30/2018           3005      Capital One Bank (USA), N.A.            Claim #: 1; Amount Claimed: $3,005.60; Distribution                 7100-900                                   $759.88                $6,865.65
                                                                       Dividend: 25.28%;
08/30/2018           3006      Capital One Bank (USA), N.A.            Claim #: 2; Amount Claimed: $2,228.83; Distribution                 7100-900                                   $563.50                $6,302.15
                                                                       Dividend: 25.28%;


                                                                                                                                          SUBTOTALS           $16,698.41         $10,396.26
                                               Case 16-01557         Doc 73  Filed 11/14/18
                                                                                        FORMEntered
                                                                                                2       11/14/18 13:55:53                                 Desc MainPage No: 2                      Exhibit 9
                                                                               Document       Page 9 of 10
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-01557                                                                                              Trustee Name:                         David Leibowitz
 Case Name:                        WALKER, MARY A                                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***8890                                                                                            Checking Acct #:                      ******5701
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              1/19/2016                                                                                             Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 11/5/2018                                                                                             Separate bond (if applicable):

       1                2                                 3                                            4                                                         5                 6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                                 Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                        Received From                                                                        Tran Code            $                   $


08/30/2018           3007      Capital One Bank (USA), N.A.             Claim #: 3; Amount Claimed: $2,930.79; Distribution               7100-900                                      $740.97                $5,561.18
                                                                        Dividend: 25.28%;
08/30/2018           3008      Springcastle Credit Funding Trust        Claim #: 4; Amount Claimed: $18,338.66; Distribution              7100-000                                     $4,636.41                $924.77
                                                                        Dividend: 25.28%;
08/30/2018           3009      Department Store National Bank           Claim #: 5; Amount Claimed: $2,547.26; Distribution               7100-900                                      $644.00                 $280.77
                                                                        Dividend: 25.28%;
08/30/2018           3010      Comenity Capital Bank/Paypal Credit      Claim #: 6; Amount Claimed: $1,110.55; Distribution               7100-900                                      $280.77                   $0.00
                                                                        Dividend: 25.28%;

                                                                                         TOTALS:                                                               $16,698.41          $16,698.41                     $0.00
                                                                                             Less: Bank transfers/CDs                                               $0.00               $0.00
                                                                                         Subtotal                                                              $16,698.41          $16,698.41
                                                                                             Less: Payments to debtors                                              $0.00               $0.00
                                                                                         Net                                                                   $16,698.41          $16,698.41



                     For the period of 1/19/2016 to 11/5/2018                                                         For the entire history of the account between 04/05/2017 to 11/5/2018

                     Total Compensable Receipts:                         $42,270.88                                   Total Compensable Receipts:                                $42,270.88
                     Total Non-Compensable Receipts:                          $0.00                                   Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $42,270.88                                   Total Comp/Non Comp Receipts:                              $42,270.88
                     Total Internal/Transfer Receipts:                        $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $42,270.88                                   Total Compensable Disbursements:                           $42,270.88
                     Total Non-Compensable Disbursements:                     $0.00                                   Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $42,270.88                                   Total Comp/Non Comp Disbursements:                         $42,270.88
                     Total Internal/Transfer Disbursements:                   $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                             Case 16-01557        Doc 73  Filed 11/14/18
                                                                                     FORMEntered
                                                                                             2      11/14/18 13:55:53                       Desc MainPage No: 3                    Exhibit 9
                                                                            Document      Page  10 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-01557                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       WALKER, MARY A                                                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***8890                                                                                Checking Acct #:                      ******5701
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/19/2016                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/5/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $16,698.41           $16,698.41                     $0.00




                     For the period of 1/19/2016 to 11/5/2018                                           For the entire history of the case between 01/19/2016 to 11/5/2018

                     Total Compensable Receipts:                      $42,270.88                        Total Compensable Receipts:                                $42,270.88
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $42,270.88                        Total Comp/Non Comp Receipts:                              $42,270.88
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $42,270.88                        Total Compensable Disbursements:                           $42,270.88
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $42,270.88                        Total Comp/Non Comp Disbursements:                         $42,270.88
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
